DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a lubricating oil pump device including a pump body (100) and a lubricating oil cartridge (200), wherein the pump body (100) includes a suction portion (111) which is connected to the lubricating oil cartridge (200) and receives a lubricating oil from the lubricating oil cartridge (200);
a discharge portion (112) which is connected to a lubricating oil supply pipe (W) and supplies the lubricating oil to the lubricating oil supply pipe (W); a piston (150) which reciprocates in the pump body (100); a relief valve (160) configured to adjust a pressure inside the pump body (100); a pressure sensor (170) configured to measure the pressure inside the pump body (100); a control portion (300) which controls an operation of the piston (150) and an operation of the relief valve (160); a first pipe (110) formed between the suction portion (111) and the discharge portion (112); an incoming side check valve which prevents the lubricating oil moved to the first pipe (110) between the suction portion (111) and the discharge portion (112); an outgoing side check valve which prevents the lubricating oil supplied to the lubricating oil supply pipe (W) between the suction portion (111) and the discharge portion (112) from flowing backward to the first pipe (110); a second pipe (120) formed between the first pipe (110) and the relief valve (160); a third pipe (130) formed between the first pipe (110) and the piston (150); and a fourth pipe (140) formed between the first pipe (110) and the pressure sensor (170) and formed between the outgoing side check valve and the lubricating oil supply pipe (W), wherein the pressure the control portion (300) controls an operation of the piston (150) to open the third pipe (130) using [[the]] a pressure relief signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654